TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00419-CR




Todd Greathouse, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 2031335, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
A jury found appellant Todd Greathouse guilty of aggravated robbery and assessed
punishment at forty years’ imprisonment.  See Tex. Pen. Code Ann. § 29.03 (West 2003). 
Appellant’s court-appointed attorney filed a brief concluding that the appeal is frivolous and without
merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
demonstrating that the only arguable contentions that might support the appeal are ultimately without
merit.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant
received a copy of counsel’s brief and was advised of his right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel’s brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel’s
motion to withdraw is granted.
The judgment of conviction is affirmed.
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Affirmed
Filed:   March 10, 2005
Do Not Publish